Dismissed and Memorandum Opinion filed May 22, 2008







Dismissed
and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00205-CV
____________
 
JEFF RICHARDSON, Appellant
 
V.
 
PEGGY LEE MIGGINS, Appellee
 

 
On Appeal from the 189th District
Court
Harris County, Texas
Trial Court Cause No.
06-65156
 

 
M E M O R
A N D U M   O P I N I O N




This
appeal is from a judgment signed December 18, 2007.  The notice of appeal was
filed on March 17, 2008.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On April 8, 2008, the court notified appellant that this
appeal was subject to dismissal unless the filing fee was paid within 10 days.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  Appellant filed
no response.
No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court that
appellant did not file an affidavit of indigence and he did not make
arrangements to pay for the record.  On April 25, 2008, notification was
transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.  The record has not been filed, and no
proof of payment has been provided.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 22,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.